Case 1:20-mj-07858-UA Document 3 Filed 08/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
-against-
ANDREW JOSEPH
Defendant(s).
X

 

Defendant ANDREW JOSEPH hereby voluntarily consents to participate in the following
proceeding via_s/ videoconferencing or _/ teleconferencing:

7 Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

f Bail/Detention Hearing

 

Conference Before a Judicial Officer

Defendant’s Signature ee Cotinse?S Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Andrew Joseph James R. Froccaro, Jr.

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

(3 PXy 2.020
D

ate

 
Case 1:20-mj-07858-UA Document 3 Filed 08/13/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

annem x
UNITED STATES OF AMERICA,
CONSENT TO PROCEED BEFORE A
UNITED STATES MAGISTRATE JUDGE
ON A FELONY PLEA ALLOCUTION
~ against -
a h — RL)
©) 7 _
Aydfew ¥ 9%? 4o Mos VeSF
Defendant
x

 

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article III Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this
procedure, and that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent on:

z|13[92

Date

Defendant : ol for Defendant

Accepted by:

 

 

United States Magistrate Judge
